Citation Nr: 0408293	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUE

Entitlement to service connection for disability of the right 
calf.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active service from January 1988 to April 
1999.  His DD Form 214 indicates that he also had more than 
two years of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC.

In November 2003, the veteran testified at a hearing before 
the undersigned sitting in Washington, DC.  A transcript of 
that hearing is of record.


REMAND

Service medical records show that the veteran sustained 
injury to his right calf in December 1996.  The diagnostic 
assessment was possible ruptured plantaris.

In his substantive appeal VA Form 9, dated in December 2002, 
the veteran asserted lasting and permanent damage to the 
calf, limitation of motion of the right leg, impairment of 
his ability to engage in certain physical activities, and 
continuing private physical therapy for the disorder.

In a November 2003 statement and at the November 2003 hearing 
before the undersigned, he reported initially injuring his 
right calf in service in 1996 and re-injuring it in July 
2000.  He indicated that he received pertinent treatment at 
the VA Medical Centers in Phoenix, Arizona and Washington, 
DC, and that a magnetic resonance imaging (MRI) examination 
performed at the VA Medical Center in Washington,  DC 
confirmed the presence of residual scar tissue from the 
injury of the plantaris and soleus muscles.  He also reported 
undergoing subsequent private rehabilitative therapy for his 
right calf.

In view of the information provided to the Board in November 
2003 indicating that additional pertinent evidence is 
available, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  The RO should request the veteran to 
provide a copy of any pertinent evidence 
in his possession.  In addition, he 
should be requested to provide 
identifying information and any necessary 
authorization for all health care 
providers who may possess records, not 
already associated with the claims 
folder, pertaining to post-service 
treatment or evaluation of his right 
calf.  When the requested information and 
any necessary authorization are received, 
the RO should undertake appropriate 
development to obtain all indicated 
records, not already of record.  The 
records obtained should include the 
physical therapy records and the MRI 
report discussed above.  

2.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative, and request them to 
provide the outstanding evidence.

3.  Then, the RO should undertake any 
other indicated development, to include 
affording the veteran a VA examination if 
the medical evidence of record is not 
sufficient to decide the claim. 

4.  Then, the RO should readjudicate the 
veteran's claim.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the case should be returned 
to the Board, following completion of the 
usual appellate procedures.

By this remand the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is otherwise notified by VA but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




